DETAILED ACTION
Status of the Application
	Claims 84-103 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s election without traverse of Group I, claims 84-99, 103, drawn in part to a composition comprising a DNase I comprising one or more non-standard amino acids, as submitted in a communication filed on 5/2/2022 is acknowledged.  
Claims 100-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.  
Claims 84-99, 103 are at issue and are being examined herein. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/695,505, filed on 7/9/2018.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to PCT/US2019/041006, filed on 7/9/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 8/25/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 85 is objected due to the recitation of “one or more non-standard amino acids comprises selenocysteine”. An amino acid cannot comprise another amino acid. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the one or more non-standard amino acids is selenocysteine”. Appropriate correction is required.  
Claim 86 is objected due to the recitation of “wherein the one or more non-standard amino acids comprises two non-standard amino acids that are…..by a diselenide bond”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the DNase I comprises two non-standard amino acids that are…..by a diselenide bond”.  Appropriate correction is required. 
Claim 87 is objected to due to the recitation of “comprises four non-standard amino acids, wherein a first pair of non-standard amino acids of the four non-standard amino acids…by a first diselenide bond, and a second pair of non-standard amino acids of the four non-standard amino acids….a second diselenide bond”. To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “comprises a first pair of non-standard amino acids linked by a first diselenide bond, and a second pair of non-standard amino acids linked by a second diselenide bond”. Appropriate correction is required. 
Claim 88 is objected to due to the recitation of “225 contiguous amino acids of SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “225 contiguous amino acids of the polypeptide of SEQ ID NO: 1”.  Appropriate correction is required.
Claim 89 is objected to due to the recitation of “polypeptide has at least 80% sequence identity to SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polypeptide has at least 80% sequence identity to the polypeptide of SEQ ID NO: 1”.   Appropriate correction is required. 
Claim 90 is objected to due to the recitation of “position X of SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “a position corresponding to position X of the polypeptide of SEQ ID NO: 1”.  Appropriate correction is required.
Claims 91 and 92 are objected to due to the recitation of “amino acid at position X of SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite  “amino acid at the position corresponding to position X of the polypeptide of SEQ ID NO: 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 84-99, 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 84, 87-89, 93-99, 103 (claims 85-86, 90-92, 103 dependent thereon) is indefinite in the recitation  of “stabilized deoxyribonuclease I” or “stabilized DNase I” for the following reasons.  It is unclear as to what is a stabilized DNase I in the absence of a statement indicating which property is associated with the stabilization.  Is the DNase I stabilized with regard to enzymatic activity, or binding activity? Is a stabilized DNase I a DNase I that has a particular melting temperature?  For examination purposes, no patentable weight will be given to the term “stabilized”.  Correction is required. 
Claims 84, 94 (claims 85-93, 95-99, 103 dependent thereon) are indefinite in the recitation of “has a melting temperature……higher than a Tm of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids” and “has Tm that is at least…..higher than a Tm of a corresponding DNase I polypeptide that does not comprise the one or more standard amino acids”, respectively, for the following reasons.  The term “a corresponding DNase I polypeptide” encompasses a genus of DNase I polypeptides and is not limited to the DNase I polypeptide that is identical to the stabilized DNase I except for the presence of the non-standard amino acids.   The basis for comparison is variable, thus making the determination of what is encompassed or excluded from the claim impossible.  For example, a DNase I comprising non-standard amino acids can be encompassed by the claim if the comparison is made with a bovine DNase I that lacks non-standard amino acids and at the same time excluded from the claim if the comparison is made with a human DNase I that lacks non-standard amino acids.  The same DNase I can be encompassed or excluded depending on the DNase I lacking non-standard amino acids used for comparison.  For examination purposes, no patentable weight will be given to the terms “has a melting temperature……higher than a Tm of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids” and “has Tm that is at least…..higher than a Tm of a corresponding DNase I polypeptide that does not comprise the one or more standard amino acids”.  Claims 84 and 94 will be interpreted as being directed to a DNase I polypeptide that comprises non-standard amino acids.  Correction is required. 
Claim 96 is indefinite in the recitation of “wherein the stabilized DNase I polypeptide is bovine DNase I” for the following reasons.  Claim 84, from which claim 96 depends, requires the stabilized DNase I polypeptide to comprise non-standard amino acids.  The term “bovine DNase I” implies a wild-type DNase I which is naturally found in bovine.  Since a naturally occurring bovine DNase I would have standard amino acids, it is unclear as to how the stabilized DNase I polypeptide could be a naturally occurring DNase I that lacks non-standard amino acids.  For examination purposes, claim 96 will be interpreted as a duplicate of claim 84. Correction is required. 
Claims 97 and 103 are indefinite in the recitation of “…DNase I polypeptide has a half-life in an environment  that is at least ..fold higher than a half-life of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids in the environment” for the following reasons.  As written, it is unclear if the half-life comparison is being made at the same environmental conditions or not.  In addition, the term “a corresponding DNase I polypeptide” encompasses a genus of DNase I polypeptides and is not limited to the DNase I polypeptide that is identical to the stabilized DNase I except for the presence of the non-standard amino acids.   The basis for comparison is variable, thus making the determination of what is encompassed or excluded from the claims impossible.  For example, a DNase I comprising non-standard amino acids can be encompassed by the claim if the comparison is made with a bovine DNase I that lacks non-standard amino acids and at the same time excluded from the claim if the comparison is made with a human DNase I that lacks non-standard amino acids.  The same DNase I can be encompassed or excluded depending on the DNase I lacking non-standard amino acids used for comparison.  For examination purposes, no patentable weight will be given to the term “…DNase I polypeptide has a half-life in an environment  that is at least ..fold higher than a half-life of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids in the environment”. Claim 97 will be interpreted as a duplicate of claim 84 and claim 103 will be interpreted as being directed to a DNase I polypeptide that comprises one or more non-standard amino acids. Correction is required. 
Claims 98 and 103 are indefinite in the recitation of “…DNase I polypeptide has higher endonuclease activity for a DNA substrate in an environment than an endonuclease activity for the DNA substrate of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids” for the following reasons.  As written, it is unclear if the endonuclease activity comparison is made with the same DNA substrate under the same conditions.  In addition, the term “a corresponding DNase I polypeptide” encompasses a genus of DNase I polypeptides and is not limited to the DNase I polypeptide that is identical to the stabilized DNase I except for the presence of the non-standard amino acids.   The basis for comparison is variable, thus making the determination of what is encompassed or excluded from the claim impossible.  For example, a DNase I comprising non-standard amino acids can be encompassed by the claim if the comparison is made with a bovine DNase I that lacks non-standard amino acids and at the same time excluded from the claims if the comparison is made with a human DNase I that lacks non-standard amino acids.  The same DNase I can be encompassed or  excluded depending on the DNase I lacking non-standard amino acids used for comparison.  For examination purposes, no patentable weight will be given to the term “…DNase I polypeptide has higher endonuclease activity for a DNA substrate in an environment than an endonuclease activity for the DNA substrate of a corresponding DNase I polypeptide that does not comprise the one or more non-standard amino acids”.  Claim 98 will be interpreted as a duplicate of claim 84. Correction is required. 
Claims 99 and 103 are indefinite in the recitation of “…DNase I polypeptide does not destabilize in an environment that a corresponding DNase I polypeptide that does not comprises the one or more non-standard amino acids does not destabilize” for the following reasons.  It is unclear as to what is not destabilized by the DNase I polypeptide (e.g., destabilize what?).  Does the term refer to the destabilization of enzymatic activity? Does the term refer to the destabilization of the binding activity?  Furthermore, it is unclear if the environmental conditions are the same for comparison purposes.  In addition, the term “a corresponding DNase I polypeptide” encompasses a genus of DNase I polypeptides and is not limited to the DNase I polypeptide that is identical to the stabilized DNase I except for the presence of the non-standard amino acids.   The basis for comparison is variable, thus making the determination of what is encompassed or excluded from the claim impossible.  For example, a DNase I comprising non-standard amino acids can be encompassed by the claims if the comparison is made with a bovine DNase I that lacks non-standard amino acids and at the same time excluded from the claim if the comparison is made with a human DNase I that lacks non-standard amino acids.  The same DNase I can be encompassed or  excluded depending on the DNase I lacking non-standard amino acids used for comparison.  For examination purposes, no patentable weight will be given to the term “…DNase I polypeptide does not destabilize in an environment that a corresponding DNase I polypeptide that does not comprises the one or more non-standard amino acids does not destabilize”. Claim 99 will be interpreted as a duplicate of claim 84. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-99, 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 84-99, 103 as interpreted require in part a genus of variants of the polypeptide of SEQ ID NO: 1 having DNase I enzymatic activity and any structure, or 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants comprise any number of non-standard amino acids, wherein said variants have the recited melting temperatures,  half-lives, or increased endonuclease activities.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins required by the claims. While the specification in the instant application discloses the structure of a limited number of species of the recited genus of DNase I variants having the desired functional characteristics and provides one non-standard amino acid (i.e., selenocysteine) to introduce into the polypeptide of SEQ ID NO: 1, it provides no clue as to (i) the structural elements required in any variant of the polypeptide of SEQ ID NO: 1 having any number of non-standard amino acids having the desired improved functional properties (e.g., Tm, half-life, endonuclease activity), (ii) additional non-standard amino acids that can be introduced in the polypeptide of SEQ ID NO: 1 or any other wild-type DNase I to obtain the desired functional characteristics, (iii) the structural elements of any wild-type DNase I, including the polypeptide of SEQ ID NO: 1, that are required and those that can be substituted with any non-natural amino acid so that the desired functional properties are obtained, or (iv) whether the replacement in any wild-type DNase I of amino acid residues that correspond to the residues at positions 102, 105, 174, 210 of the polypeptide of SEQ ID NO: 1 with any non-natural amino acid would produce a variant with the desired functional enhancements.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of a wild-type DNase I having any number and any type of non-natural amino acids would have the desired functional characteristics. 
	The claims encompass a large genus of proteins which are structurally unrelated or substantially unrelated.  A polypeptide having 80% sequence identity with the polypeptide of  SEQ ID NO: 1 allows for any combination of 53 amino acid modifications within  SEQ ID NO: 1 (53 = 0.2x261; SEQ ID NO: 1 has 261 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having 80% sequence identity to the polypeptide of SEQ ID NO: 1 that result from amino acid substitutions is 261!x1953/(261-53)!/53! or 5.76x10123 variants. A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of proteins recited in the claims, or the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1, is not representative of all the members of the genus of proteins recited since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 1 that are essential for the recited activity, which are the remaining structural elements required in the recited polypeptides in addition to those recited in the claims such that the desired DNase I activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the DNase I polypeptides required by the claims.
	Due to the fact that the specification only discloses a limited number of species of the genus of DNase I variants required by the claims, a single non-standard amino acid that can be used to obtain a variant with the desired functional characteristics, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 84-99, 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant  DNase I polypeptide having DNase activity, wherein said recombinant DNase I polypeptide is a variant of the polypeptide of SEQ ID NO: 1 which comprises all of SEQ ID NO: 1 except for four amino acid substitutions at positions 102, 105, 174, and 210 of SEQ ID NO: 2, wherein the amino acids at the positions 102, 105, 174 and 210 of SEQ ID NO: 2 are replaced with selenocysteine residues, does not reasonably provide enablement for any variant of the polypeptide of SEQ ID NO: 1 having DNase I enzymatic activity, wherein said variant comprises any number of non-standard amino acids, wherein said variant has the recited melting temperatures,  half-lives, or increased endonuclease activities.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 84-99, 103 are so broad as to encompass in part  variants of the polypeptide of SEQ ID NO: 1 having DNase I enzymatic activity and any structure, or 80% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variants comprise any number of non-standard amino acids, wherein said variants has the recited melting temperatures,  half-lives, or increased endonuclease activities.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and the unknown non-standard amino acids that could be used to obtain a variant with the desired functional characteristics encompassed by the claims, and the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 1 which are required and those which can be modified to obtain the extremely large number of variants  having the desired DNase I activity required by the claimed claims.   In the instant case, the specification enables a recombinant  DNase I polypeptide having DNase activity, wherein said recombinant DNase I polypeptide is a variant of the polypeptide of SEQ ID NO: 1 which comprises all of SEQ ID NO: 1 except for four amino acid substitutions at positions 102, 105, 174, and 210 of SEQ ID NO: 2, wherein the amino acids at the positions 102, 105, 174 and 210 of SEQ ID NO: 2 are replaced with selenocysteine residues.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of a limited number of variants of the polypeptide of SEQ ID NO: 1 that comprise selenocysteine residues and have the desired enhanced functional characteristics, as working examples.  However, the specification fails to disclose (i) the structural elements required in any DNase I protein having any number of non-standard amino acids and the desired improved functional properties (e.g., Tm, half-life, endonuclease activity), (ii) additional non-standard amino acids that can be introduced in any wild-type DNase I to obtain the desired functional characteristics, (iii) the structural elements of any wild-type DNase I that are required and those that can be substituted with any non-natural amino acid so that the desired functional properties are obtained, (iv) whether the replacement in any wild-type DNase I of amino acid residues that correspond to the residues at positions 102, 105, 174, 210 of the polypeptide of SEQ ID NO: 1 with any non-natural amino acid would produce a variant with the desired functional enhancements, or (v) amino acids within the polypeptide of SEQ ID NO: 1 that can be modified to obtain a variant having the recited % sequence identity and the desired enhanced functional characteristics.  No disclosure of a structure/function correlation has been provided.	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of DNase I polypeptides,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any DNase I protein that has the recited functional characteristics and comprises any number and any type of non-standard amino acids.    In addition, the art does not provide any teaching or guidance as to which changes can be made to the protein of  SEQ ID NO: 1 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of DNase I polypeptides to structural modifications and the extent of such tolerance.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Branden et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a DNase 1 polypeptide having the desired functional characteristics.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, (ii) some guidance as to which non-standard amino acids to use and the positions where they should be introduced within a wild-type DNase I polypeptide, and/or (ii) a correlation between structure and the desired DNase I activity, one of skill in the art would have to test an essentially infinite number of proteins comprising any type and number of non-standard amino acids to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 84-85, 93-99, 103 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Appelbaum et al. (US Publication No. 2009/0047272 published 2/19/2009).  
	Claims 84-85, 93-99, 103 as interpreted are directed in part to  recombinant DNase I polypeptides that comprise one or more non-standard amino acids, wherein one of these non-standard amino acids is selenocysteine. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Appelbaum et al. teach antiviral compositions that comprise modified nucleases derived from wild-type nucleases, including human DNase I and bovine DNase I (page 1, paragraph [0010]).  Appelbaum et al. teach that these variants are chemically/genetically enhanced variants of native nucleases that contain non-natural amino acid residues and that these variants are characterized by increased nucleolytic activity, increased resistance to proteolysis, and/or increased resistance to inhibitors (page 6, paragraph [0050]).  Appelbaum et al. teach that their variants can comprise uncommon amino acids including selenocysteine (page 8, paragraph [0074]) and that their variants can be thiol-modified by site-specific incorporation of uncommon amino acids including selenocysteine (page 9, paragraph [0078]).     Therefore, the nuclease variants of Appelbaum et al. anticipate the instant claims as written/interpreted. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 84-87, 93-99 and 103 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 105 of copending Application No. 17/323,383.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
	Claims 84-87, 93-99 and 103 of the instant application as interpreted are directed in part to a composition comprising a DNase I polypeptide that is a variant of the protein of SEQ ID NO: 1 that comprises 4 non-standard amino acids, wherein a first pair of these non-standard amino acids form a first diselenide bond, and a second pair of these non-standard amino acids form a second diselenide bond, wherein the 4 non-standard amino acids are selenocysteines.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	Claim 105 of copending Application No. 17/323,383 is directed to a composition that comprises a stabilized DNase I polypeptide comprising one or more non-standard amino acids and glutathione.  The specification, as evidenced by claims 97, 102-103 of copending Application No. 17/323,383,  discloses that the preferred embodiment of the genus of stabilized DNase I polypeptides comprising one or more non-standard amino acids present in the claimed composition is a DNase I polypeptide that comprises selenocysteines (claim 97) at positions corresponding to positions 123, 126, 195 or 231 of the polypeptide of SEQ ID NO: 1 or 2 in said copending application (claim 102), wherein the selenocysteine at the position corresponding to position 123 of the polypeptide of SEQ ID NO: 1 or 2 is linked to the selenocysteine at the position corresponding to position 126 of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2, or wherein the selenocysteine at the position corresponding to position 195 of the polypeptide of SEQ ID NO: 1 or 2 is linked to the selenocysteine at the position corresponding to position 231 of the polypeptide of SEQ ID NO: 1 or SEQ ID NO: 2.  As shown in the alignments below, positions 102, 105, 174 and 210 of SEQ ID NO: 1 of the instant application corresponds to positions 123, 126, 195 and 231 of SEQ ID NO: 1/SEQ ID NO: 2 in copending Application No. 17/323,383 (claim 103).  Therefore, the composition of claims 84-87, 93-99 and 103 of the instant application is deemed an obvious variation of the composition of claim 105 of copending Application No. 17/323,383 in view of the preferred embodiments disclosed
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
SEQ ID NO: 1
RESULT 310
US-17-323-383-1
; Sequence 1, Application US/17323383
; GENERAL INFORMATION
;  APPLICANT: GRO BIOSCIENCES INC.
;  TITLE OF INVENTION: HUMAN DNASE FOR LUNG DISEASE
;  FILE REFERENCE: 52252-707.602
;  CURRENT APPLICATION NUMBER: US/17/323,383
;  CURRENT FILING DATE: 2021-05-18
;  PRIOR APPLICATION NUMBER: PCT/US2019/062199
;  PRIOR FILING DATE: 2019-11-19
;  PRIOR APPLICATION NUMBER: 62/769,258
;  PRIOR FILING DATE: 2018-11-19
;  NUMBER OF SEQ ID NOS: 30
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 282
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  PUBLICATION INFORMATION:
;  DATABASE ACCESSION NUMBER: AAA63170.1, GenBank
;  DATABASE ENTRY DATE: 1995-03-06
US-17-323-383-1

  Query Match             78.7%;  Score 1030;  DB 118;  Length 282;
  Best Local Similarity   76.5%;  
  Matches  199;  Conservative   29;  Mismatches   32;  Indels    0;  Gaps    0;

Qy          1 ALKIAAFNIRTFGETKMSNATLASYIVRIVRRYDIVLIQEVRDSHLVAVGKLLDYLNQDD 60
              :||||||||:|||||||||||| ||||:|: |||| |:|||||||| ||||||| |||| 
Db         22 SLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDA 81

Qy         61 PNTYHYVVSEPLGRNSYKERYLFLFRPNKVSVLDTYQYDDGXESXGNDSFSREPAVVKFS 120
              |:|||||||||||||||||||||::||::|| :|:| |||| |  |||:|:||||:|:| 
Db         82 PDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFF 141

Qy        121 SHSTKVKEFAIVALHSAPSDAVAEINSLYDVYLDVQQKWHLNDVMLMGDFNADXSYVTSS 180
              |  |:|:||||| ||:|| ||||||::|||||||||:|| | ||||||||||  |||  |
Db        142 SRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPS 201

Qy        181 QWSSIRLRTSSTFQWLIPDSADTTATSTNXAYDRIVVAGSLLQSSVVPGSAAPFDFQAAY 240
              ||||||| || ||||||||||||||| |: ||||||||| ||: :||| || ||:|||||
Db        202 QWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAY 261

Qy        241 GLSNEMALAISDHYPVEVTL 260
              |||:::| |||||||||| |
Db        262 GLSDQLAQAISDHYPVEVML 281


RESULT 311
US-17-323-383-2
; Sequence 2, Application US/17323383
; GENERAL INFORMATION
;  APPLICANT: GRO BIOSCIENCES INC.
;  TITLE OF INVENTION: HUMAN DNASE FOR LUNG DISEASE
;  FILE REFERENCE: 52252-707.602
;  CURRENT APPLICATION NUMBER: US/17/323,383
;  CURRENT FILING DATE: 2021-05-18
;  PRIOR APPLICATION NUMBER: PCT/US2019/062199
;  PRIOR FILING DATE: 2019-11-19
;  PRIOR APPLICATION NUMBER: 62/769,258
;  PRIOR FILING DATE: 2018-11-19
;  NUMBER OF SEQ ID NOS: 30
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 282
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  PUBLICATION INFORMATION:
;  DATABASE ACCESSION NUMBER: CAC12813.1, GenBank
;  DATABASE ENTRY DATE: 2008-10-07
US-17-323-383-2

  Query Match             78.7%;  Score 1030;  DB 118;  Length 282;
  Best Local Similarity   76.5%;  
  Matches  199;  Conservative   29;  Mismatches   32;  Indels    0;  Gaps    0;

Qy          1 ALKIAAFNIRTFGETKMSNATLASYIVRIVRRYDIVLIQEVRDSHLVAVGKLLDYLNQDD 60
              :||||||||:|||||||||||| ||||:|: |||| |:|||||||| ||||||| |||| 
Db         22 SLKIAAFNIQTFGETKMSNATLVSYIVQILSRYDIALVQEVRDSHLTAVGKLLDNLNQDA 81

Qy         61 PNTYHYVVSEPLGRNSYKERYLFLFRPNKVSVLDTYQYDDGXESXGNDSFSREPAVVKFS 120
              |:|||||||||||||||||||||::||::|| :|:| |||| |  |||:|:||||:|:| 
Db         82 PDTYHYVVSEPLGRNSYKERYLFVYRPDQVSAVDSYYYDDGCEPCGNDTFNREPAIVRFF 141

Qy        121 SHSTKVKEFAIVALHSAPSDAVAEINSLYDVYLDVQQKWHLNDVMLMGDFNADXSYVTSS 180
              |  |:|:||||| ||:|| ||||||::|||||||||:|| | ||||||||||  |||  |
Db        142 SRFTEVREFAIVPLHAAPGDAVAEIDALYDVYLDVQEKWGLEDVMLMGDFNAGCSYVRPS 201

Qy        181 QWSSIRLRTSSTFQWLIPDSADTTATSTNXAYDRIVVAGSLLQSSVVPGSAAPFDFQAAY 240
              ||||||| || ||||||||||||||| |: ||||||||| ||: :||| || ||:|||||
Db        202 QWSSIRLWTSPTFQWLIPDSADTTATPTHCAYDRIVVAGMLLRGAVVPDSALPFNFQAAY 261

Qy        241 GLSNEMALAISDHYPVEVTL 260
              |||:::| |||||||||| |
Db        262 GLSDQLAQAISDHYPVEVML 281


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 16, 2022